DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because FIGURES 4-8 contain non-English text/characters and/or are not in English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 5, the claims are indefinite as it is not clear if the recitation of “antimony, bismuth or bismuth oxide and tungsten” is intended to mean each of i) antimony and ii) bismuth or bismuth oxide and iii) tungsten is required as present or is intended to mean the combination of i) one of antimony, bismuth or bismuth oxide and ii) tungsten is required as present. For the purpose of this Office action the latter is assumed. This includes claims 2-4 as they depend from claim 1 and includes claim 6 as it depends from claim 5.
	Regarding claims 4 and 6, the recitation of “additives such as” renders indefinite what is being claimed. It is not clear if i) any known additive can be selected, or ii) one is selecting from zinc oxide and/or an oxidizing agent. The metes and bounds of what is meant by ‘such as’ with respect to zinc oxide is also not made clear. In addition, the parenthesis of “zinc oxide (zinc powder)” further renders the claim indefinite as it is not clear if the recitation in the parenthesis is further limiting or is an aside to the claimed subject matter. 
	Further regarding claim 4, there i a lack of antecedent basis for “the rubber peptizing step” as no such step is positively recited in either claim 4 or claim 1, from which claim 4 depends. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (KR 10-1890267 B1; using English translation provided with original KR document on PTO-892).
	Ahn teaches lead-free radiation shielding sheets, and methods of making the same, comprising a rubber base polymer and dispersed therein radiation shielding materials comprising the combination of tungsten, antimony and bismuth (abstract; description). Ahn teaches the tungsten is present from 250-350 parts, the antimony is present from 250-350 parts and the bismuth is present from 70-150 parts, per 100 parts rubber, each having particle sizes of 1 to 20 µm, and further teaches optional inclusion of 70-150 parts of gadolinium oxide (description; example).
	Ahn teaches the method of mixing the rubber with tungsten, antimony and bismuth powders, kneading and dispersing, and forming a sheet by extrusion-molding to obtain a sheet of desired thickness (description; example). Ahn teaches the rubber is a ‘Soviet stage’ rubber to which may be further added a zinc oxide, an oxidizing/vulcanizing agent of sulfur, thiocarbamate or thuram (instant peptizing). Ahn further teaches the rubber is selected from isoprene rubber, nitrile butadiene rubber, and mixtures thereof. 
	

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 7,274,031).
Regarding claims 1-2 and 5, Smith teaches radiation shielding materials, and methods of forming sheets thereof (col 2 ln 21-25, ln 54-60), comprising from about 5 to about 35 wt% of rubber component (abstract; col 3 ln 62-67), and from about 65 to about 95 wt% a metal material (abstract; col 3 ln 67 to col 4 ln 5). Smith teaches the rubber is selected from natural rubbers (polyisoprene), and synthetic rubbers including polychloroprene, etc., which may be crosslinked with sulfur, peroxides or similar (col 4 ln 29-62)(instant peptizing) and to which curing agents may be added during processing (col 8 ln 26-66). Smith teaches the metal material is selected to provide the desired radiation attenuating properties and is preferably selected from tungsten, bismuth, steels and combinations thereof, having particles sizes ranging from about 0.4 to about 45µm (col 5 ln 23-56). Smith further teaches a blend of approximately equal parts of tungsten and bismuth (col 7 ln 22-28).
Smith teaches the method of combining metal powders and the rubber to form a homogeneous mixture and processing to form the radiation shielding material in the desired form such as by extrusion, to obtain sheets having sufficient thickness (col 8 ln 1-25).
Regarding claims 4 and 6, Smith teaches the method/compositions as set forth above and further teaches the noted inclusion of crosslinkers and curing agents, as well as optional inclusion of other metals (col 9 ln 50-55), fillers (col 10 ln 10-13), process aids (col 10 ln 14-29), zinc (col 10 ln 35-37) etc. added to the rubber mixing step. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (JP 2014080560 A; using English translation provided with the JP document on the PTO-892).
Regarding claims 1-2 and 5, Takiguchi teaches rubber molded articles, and methods of making the same, comprising 100 parts of a rubber, 100 to 3000 parts of inorganic particles having particle sizes of 30-100µm, 0.01 to 15 parts of a rubber vulcanizing agent, and further optional rubber additives (description). Takiguchi teaches the rubber is selected from diene rubbers including isoprene rubber, etc., nitrile rubbers, olefin rubbers, etc. (unvulcanized rubber (A)), and teaches the vulcanizing agent selected from sulfur-based agents, organic peroxides, and azo compounds (instant peptizing). Takiguchi teaches the method of forming a mixture of rubber, solvent, inorganic particles and additives and mixing/kneading in conventional mixers, volatilizing the solvent, casting or injection molding, drying and molding into a desired shape having a desired body thickness, including molding to sheets (see preparation; see process; see rubber moldings).
	Takiguchi teaches that the inorganic particles are selected from metals having desired specific gravity values, including preferably tungsten, antimony, and bismuth metals or metal oxides (see inorganic particle (C); examples) usable alone or in combinations of two or more.  Takiguchi teaches a total of 100 to 3000 parts of inorganic particles, teaches two or more inorganic particles and exemplifies and prefers each of tungsten, antimony and bismuth metals/metal oxides. As such Takiguchi renders obvious to one of ordinary skill in the art the combination of tungsten and antimony and/or bismuth.
“It is prima facie obvious to combine two compositions each of which is taught by the prior aft to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art," In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Furthermore, Takiguchi teaches combinations of two or more inorganic particles for a total of 100 to 3000 parts per 100 parts rubber. While Takiguchi does not specifically teach amounts with respect to each of tungsten, antimony and/or bismuth, Takiguchi does render obvious the combination and it is generally held that common sense motivates one of ordinary skill to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Alternatively, Takiguchi teaches selection of the metals is based upon desired specific gravity values and selection of amount is based on dispersibility in and flexibility of the resultant rubber composition. As such, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of the respective two or more inorganic materials and would have been motivated to do so to obtain a rubber composition having the desired degree of dispersed particles and desired flexibility of the obtained product.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claims 4 and 6, Takiguchi renders obvious the method and sheets as set forth above and further teaches optional inclusion of rubber additives including vulcanization accelerators, co-curing agents, fillers, vulcanization aids, crosslinking aids, vulcanization retarders, lubricants, anti-aging agents, colorants, tackifiers, plasticizers, stabilizers, antistatic agents, etc. added to the rubber composition during kneading (see mixing process).




Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jungermann et al. (US 7,384,576).
Regarding claims 1-3 and 5, Jungermann teaches lead-free radiation protection mixtures, and methods of making polymeric compositions thereof (abstract), wherein the mixture comprises a) at least 26 wt% of a gadolinium (col 3 ln 30-33; col 4 ln 58-62), b) at least 10 wt% of one or more selected from metals including preferably tungsten (col 3 ln 34-39; col 5 ln 1-11), and c) from 0 to 64 wt% of elements including preferably bismuth (col 3 ln 42-49; col 5 ln 13-24); wherein components a), b) and c) may be oxides (col 65 ln 64-66; col 5 ln 25-40). Jungermann teaches average particle sizes of 0.5 to 100 µm (col 6 ln 48-51). As Jungermann teaches the combination of a), b) and c) metals and metal oxides, wherein a) is a gadolinium including the oxide thereof, wherein b) is preferably a tungsten, and wherein c) is preferably a bismuth or oxide thereof, it would have been obvious to one of ordinary skill in the art to select each of a), b) and c) as taught by Jungermann and arrive at the instant invention with a reasonable expectation of success. Motivation stemming from the teaching by Jungermann that each is a preferred member of a), b) and c) and wherein a), b) and c) are to be used in combination. 
Jungermann further teaches polymeric compositions comprising 5 to 85 wt% rubber, 10 to 80 wt% of the mixture, and 5 to 20 wt% of other additives (col 4 ln 23-28) and teaches average particle sizes of 0.5 to 100 µm (col 6 ln 48-51). Jungermann teaches the rubber is selected from natural rubbers, polychloroprene, acrylonitrile rubbers, etc. (col 8 ln 4-18), and the rubber may contain additives including crosslinkers, isocyanurate and cyanurate activators, disulfides or sulfur, anti-aging agents, inactive or active fillers, dyes, processing aids, stabilizers, sulfonamide accelerators, peroxide crosslinkers, etc. (col 8 ln 18 to col 9 ln 3)(instant peptizing). Jungermann teaches method of incorporating the mixture powder into the rubber to form polymeric compositions using conventional mixers, processing as needed and shaping to give sheets via extrusion methods (col 4 ln 34-38; col 6 ln 46 to col7 ln 27).
Regarding claims 4 and 6, Jungermann teaches the compositions and methods a set forth above and further teaches the optional inclusion of the above noted rubber additives and the above noted ‘other additives’ of the polymeric composition, wherein the additives are included in pre-masticated rubber or following mastication of the rubber (col 9 ln 4-10). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANE L STANLEY/           Primary Examiner, Art Unit 1767